DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 1/14/2022, claims 5, and 16-17 have been cancelled; claims 1, 3-4, 6, 8, 11 and 14 have been amended, and no new claims have been added. Therefore, claims 1-4, 6, 8, 11, 13-15, 18-21 and 23 are presently pending in the application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Funkhouser et al. (U.S. Patent Application Publication No. 2002/0193925), in view of Makkiya et al. (U.S. Patent Application Publication No. 2019/0052522) in further view of Ueda (U.S. Patent Application Publication No. 2002/0154003). 
As to claim 1, Funkhouser et al. discloses a method of managing error data associated with a vehicle (See Funkhouser et al., abstract and paragraphs 20-21), comprising: 
storing error data in a memory (See Funkhouser et al., paragraphs 18-21, wherein Funhouser teaches that “The data acquisition and transfer device further include a processor and memory unit capable of retrieving unprocessed data from the vehicle via the first data link; storing the unprocessed diagnostic data for a limited period of time; and transferring the unprocessed data to a global computer network, through the second data link”); 
categorizing the error data via a processor coupled to the memory (See Funkhouser et al., paragraphs 9, 21, 37, 83-83, wherein Funkhouser discloses “the server 34 includes a database of information so that the error codes retrieved from the car can be correlated with error and malfunction data”); 
analyzing the error data (See Funkhouser et al., paragraphs 9, 21, 37, 83-83, wherein Funkhouser discloses “the server 34 includes a database of information so that the error codes retrieved from the car can be correlated with error and malfunction data”); 
converting the desired error data into readable information (See Funkhouser et al., paragraphs 39-40, wherein the Funkhousers DAT device can “transfer data to the server, along with sufficient processing capabilities to perform whatever minor processing operations are necessary, in order to retrieve the error codes from the DAT device 12 into the personal computer, and to temporarily store the unprocessed data, and place the data into a form where it can be communicated to the web server 34.” Also see paragraphs 86-87); and 
displaying the readable information via a user interface (See Funkhouser et al., paragraphs 9, 24-25, wherein the error codes are converted into user/human readable format. Also see paragraphs 88-93).
Funkhouser et al. teaches “categorizing the error data via a processor coupled to the memory” (See Funkhouser et al., paragraphs 9, 21, 37, 83-83, wherein Funkhouser discloses “the server 34 includes a database of information so that the error codes retrieved from the car can be correlated with error and malfunction data”). Funkhouser et al. does not explicitly teach analyzing the error data in a time thread or a topic of the error data; selecting desired error data in response to a selection one of five buttons on a user interface, wherein the five buttons include a start button, a stop button, a play button, a pause button and a repeat button.
Makkiya et al. teaches vehicle communication (See abstract), in which he teaches analyzing the error data in a time thread or a topic of the error data (See Makkiya et al., paragraphs 37-42, wherein the error data is read on diagnostic data and is analyzed); selecting desired error data in response to selection of the desired error data from the error data by a user (See Makkiya et al., paragraph 37, wherein diagnostic data is read on “error data” and selecting is read on requesting and displaying the diagnostic data. Also see paragraphs 39, 41-43).
Funkhouser et al. and Makkiya et al. are from the analogous art of vehicle diagnostic and calibration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Funkhouser et al. and Makkiya et al. to have combined Funkhouser et al. and Makkiya et al.. The motivation to combine Funkhouser et al. and Makkiya et al. is to efficiently monitor and resolve vehicle communication malfunctions to ensure optimal functioning of a vehicle (See Makkiya et al., paragraph 2-3). Therefore, it would have been obvious to one skilled in the art to combine Funkhouser et al. and Makkiya et al..
Funkhouser et al. as modified, teaches selecting a desired error data in response to a selection one of five buttons on a user interface, wherein the five buttons include a start button, a stop button, a play button (See Funkhouser et al., paragraphs 46-47, 54 and 72-78, wherein the “on button” is read on start button and “off button” is read on “stop button”); wherein a selection of the start button on the user interface causes displaying of the readable information and wherein a selection of the stop button on the user interface causes regenerating the readable information based on all of the error data (See Funkhouser et al., paragraphs 46-47, 54, 72-78, 83, and 100-101).  Funkhouser et al. as modified, however, does not explicitly teach selecting a desired error data in response to a selection one of five buttons on a user interface, wherein the five buttons include a start button, a stop button, a play button, a pause button and a repeat button; wherein a selection of the start button on the user interface causes displaying of the readable information; wherein a selection of the stop button on the user interface causes regenerating the readable information based on all of the error data; wherein a selection of the play button causes chronologically displaying all of the error data; wherein a selection of the repeat button causes displaying the readable information via the user interface again and wherein a selection of the pause button causes regenerating the readable information using the processor. 
Ueda teaches display controller for display device of vehicle (See abstract), in which he teaches selecting a desired error data in response to a selection one of five buttons on a user interface, wherein the five buttons include a start button, a stop button, a play button, a pause button and a repeat button (See Ueda, Figures 1, 2(A) and 3, while Ueda only shows 3 buttons the examiner take official notice that it is known in the art to have many buttons for the purpose of a user interface to obtain vehicle data); wherein a selection of the play button causes chronologically displaying all of the error data (See Ueda, Figure 4, and paragraphs 74-78, 114-115, 126-129 and 139, wherein Ueda discloses playing of an error message); wherein a selection of the repeat button causes displaying the readable information via the user interface again and wherein a selection of the pause button causes regenerating the readable information using the processor (See Ueda, Figures 1, 2(A) and 3; Also see paragraphs 78, 81, 96-97, 101, 114-115 and 139, wherein Ueda discloses a pause button of the trouble (error) display screen). 
Funkhouser et al. as modified and Ueda are from the analogous art of vehicle assessment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Funkhouser et al. as modified and Ueda to have combined Funkhouser et al. as modified and Ueda.  The motivation to combine Funkhouser et al. as modified and Ueda is to provide a displaying device of controlling contents of the display of the display device (See Ueda, paragraph 3).  Therefore, it would have been obvious to one skilled in the art to combine Funkhouser et al. as modified and Ueda.

As to claim 3, Funkhouser et al. as modified, teaches wherein the selection of the start button is received after said converting the desired error data into the readable information via the processor (See Funkhouser et al., paragraphs 46-47, 54 and 72-78, wherein the on button is read on start button; Also see Ueda, Figures 1, 2(A) and 3; Also see paragraphs 78, 81, 96-97, 101, 114-115 and 139).
  
As to claim 4, Funkhouser et al. as modified, teaches wherein the selection of the stop button or the pause button is received after said displaying the readable information via the user interface (See Funkhouser et al., paragraphs 46-47, 54 and 72-78, wherein the off button is read on stop button; Also see Ueda, Figures 1, 2(A) and 3; Also see paragraphs 78, 81, 96-97, 101, 114-115 and 139).

As to claim 6, Funkhouser et al. as modified, teaches wherein the selection of the repeat button is received after the displaying the readable information via the user interface. (See Funkhouser et al., paragraphs 46-47, 54 and 72-78, wherein “The data reset button 52 {read on repeat button} can be actuated, for example, to resend a signal through the on-board data port 16 of the vehicle 18, to reset the error codes within the vehicle 18”).  

As to claim 8, Funkhouser et al. teaches a system for managing error data associated with a vehicle (See Funkhouser et al., abstract and paragraphs 20-21), comprising: 
a memory storing error data (See Funkhouser et al., paragraphs 18-21, wherein Funhouser teaches that “The data acquisition and transfer device further include a processor and memory unit capable of retrieving unprocessed data from the vehicle via the first data link; storing the unprocessed diagnostic data for a limited period of time; and transferring the unprocessed data to a global computer network, through the second data link”): 
a processor coupled to the memory and configured to categorize the error data, the error data is analyzed (See Funkhouser et al., paragraphs 9, 21, 37, 83-83, wherein Funkhouser discloses “the server 34 includes a database of information so that the error codes retrieved from the car can be correlated with error and malfunction data” wherein the “error and malfunction data” is read on topic), wherein desired error data are selected from the error data and are converted into readable information (See Funkhouser et al., paragraphs 39-40, wherein the Funkhouser’s DAT device can “transfer data to the server, along with sufficient processing capabilities to perform whatever minor processing operations are necessary, in order to retrieve the error codes from the DAT device 12 into the personal computer, and to temporarily store the unprocessed data, and place the data into a form where it can be communicated to the web server 34.” Also see paragraphs 86-87); 
a user interface coupled to the processor and being capable of displaying the readable information (See Funkhouser et al., paragraphs 9, 24-25, wherein the error codes are converted into user/human readable format. Also see paragraphs 88-93).    
Funkhouser et al. teaches “categorizing the error data via a processor coupled to the memory” (See Funkhouser et al., paragraphs 9, 21, 37, 83-83, wherein Funkhouser discloses “the server 34 includes a database of information so that the error codes retrieved from the car can be correlated with error and malfunction data”). Funkhouser et al. does not explicitly teach categorizing the error data via a time frame via a processor coupled to the memory; analyzing the error data in a time thread of the error data; selecting desired error data in response to selection of the desired error data from the error data by a user.
Makkiya et al. teaches vehicle communication (See abstract), in which he teaches categorizing the error data via a time frame via a processor coupled to the memory (See Makkiya et al., paragraph 37, wherein diagnostic data is read on “error data” and is stored in logs in time frames); analyzing the error data in a time thread of the error data (See Makkiya et al., paragraphs 37-42, wherein the error data is read on diagnostic data and is analyzed); selecting desired error data in response to selection of the desired error data from the error data by a user (See Makkiya et al., paragraph 37, wherein diagnostic data is read on “error data” and selecting is read on requesting and displaying the diagnostic data. Also see paragraphs 39, 41-43).
Funkhouser et al. and Makkiya et al. are from the analogous art of vehicle diagnostic and calibration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Funkhouser et al. and Makkiya et al. to have combined Funkhouser et al. and Makkiya et al.. The motivation to combine Funkhouser et al. and Makkiya et al. is to efficiently monitor and resolve vehicle communication malfunctions to ensure optimal functioning of a vehicle (See Makkiya et al., paragraph 2-3). Therefore, it would have been obvious to one skilled in the art to combine Funkhouser et al. and Makkiya et al..
Funkhouser et al. as modified, teaches selecting a desired error data in response to a selection one of five buttons on a user interface, wherein the five buttons include a start button, a stop button, a play button (See Funkhouser et al., paragraphs 46-47, 54 and 72-78, wherein the “on button” is read on start button and “off button” is read on “stop button”); wherein a selection of the start button on the user interface causes displaying of the readable information and wherein a selection of the stop button on the user interface causes regenerating the readable information based on all of the error data (See Funkhouser et al., paragraphs 46-47, 54, 72-78, 83, and 100-101).  Funkhouser et al. as modified, however, does not explicitly teach selecting a desired error data in response to a selection one of five buttons on a user interface, wherein the five buttons include a start button, a stop button, a play button, a pause button and a repeat button; wherein a selection of the start button on the user interface causes displaying of the readable information; wherein a selection of the stop button on the user interface causes regenerating the readable information based on all of the error data; wherein a selection of the play button causes chronologically displaying all of the error data; wherein a selection of the repeat button causes displaying the readable information via the user interface again and wherein a selection of the pause button causes regenerating the readable information using the processor. 
Ueda teaches display controller for display device of vehicle (See abstract), in which he teaches selecting a desired error data in response to a selection one of five buttons on a user interface, wherein the five buttons include a start button, a stop button, a play button, a pause button and a repeat button (See Ueda, Figures 1, 2(A) and 3, while Ueda only shows 3 buttons the examiner take official notice that it is known in the art to have many buttons for the purpose of a user interface to obtain vehicle data); wherein a selection of the play button causes chronologically displaying all of the error data (See Ueda, Figure 4, and paragraphs 74-78, 114-115, 126-129 and 139, wherein Ueda discloses playing of an error message); wherein a selection of the repeat button causes displaying the readable information via the user interface again and wherein a selection of the pause button causes regenerating the readable information using the processor (See Ueda, Figures 1, 2(A) and 3; Also see paragraphs 78, 81, 96-97, 101, 114-115 and 139, wherein Ueda discloses a pause button of the trouble (error) display screen). 
Funkhouser et al. as modified and Ueda are from the analogous art of vehicle assessment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Funkhouser et al. as modified and Ueda to have combined Funkhouser et al. as modified and Ueda.  The motivation to combine Funkhouser et al. as modified and Ueda is to provide a displaying device of controlling contents of the display of the display device (See Ueda, paragraph 3).  Therefore, it would have been obvious to one skilled in the art to combine Funkhouser et al. as modified and Ueda.

As to claim 11, Funkhouser et al. as modified, teaches wherein, the user interface is configured to display the readable information in response a selection of the start button (See Funkhouser et al., paragraphs 46-47, 54 and 72-78, wherein the on button is read on start button. Also see Makkiya et al., paragraph 37, wherein diagnostic data is read on “error data” and selecting is read on requesting and displaying the diagnostic data. Also see paragraphs 39, 41-43”).  

As to claim 13, Funkhouser et al. as modified, teaches wherein the desired error data are all of the error data (See Funkhouser et al., paragraphs 46-47, 54 and 72-78. Also see Makkiya et al., paragraph 37, wherein diagnostic data is read on “error data” and selecting is read on requesting and displaying the diagnostic data. Also see paragraphs 39, 41-43).  

As to claim 14, Funkhouser et al. as modified, teaches wherein the processor is configured to regenerate the readable information in response to a selection of the stop button (See Funkhouser et al., paragraphs 46-47, 54 and 72-78, wherein “the on-off button {off is read on stop button} 48 can be designed to work in tandem with the data reset button {regenerating the readable information}, wherein the on-off operation button cycles through the various operations that the DAT device 12 is capable of, with the data reset button 52 serving as an "enter" button which tells the DAT device 12 to execute the particular operation illustrated.” Also see Huang, paragraph 2, wherein Huang teaches “the diagnostic test equipment interfaces with one or more ECUs, the test equipment controls communication over the data link--e.g., whether the communication is to stop, pause, or resume”).  

5.	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Funkhouser et al. (U.S. Patent Application Publication No. 2002/0193925), in view of Makkiya et al. (U.S. Patent Application Publication No. 2019/0052522) in further view of Ueda (U.S. Patent Application Publication No. 2002/0154003), in further view of Wodecki et al. (U.S. Patent Application Publication No. 2017/0024943).
As to claim 2, Funkhouser et al. as modified teaches analyzing the error data to result in at least one topic thread of the error data (See Makkiya et al., paragraphs 37-42, wherein the error data is read on diagnostic data and is analyzed). Funkhouser et al. as modified, does not explicitly teach analyzing the at least one topic thread by an algorithm.
Wodecki et al., teaches a system and method for service assessment (See abstract), in which he teaches analyzing the at least one topic thread by an algorithm (See Wodecki et al., paragraphs 39-40, wherein fault codes are categorized and a priority is determined. An algorithm is used to process the prioritization. Also see paragraphs 50-52).
Funkhouser et al. as modified and Wodecki et al. are from the analogous art of assessing service events associated with equipment such as a vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Funkhouser et al. as modified and Wodecki et al. to have combined Funkhouser et al. as modified and Wodecki et al.. The motivation to combine Funkhouser et al. as modified is to improve efficiency of the service assessment in vehicles (See Wodecki et al., paragraph 3). Therefore, it would have been obvious to one skilled in the art to combine Funkhouser et al. as modified and Wodecki et al..

As to claim 15, Funkhouser et al. as modified, teaches wherein the processor is configured to analyzing the error data to result in at least one topic thread of the error data (See Makkiya et al., paragraphs 37-42, wherein the error data is read on diagnostic data and is analyzed) and analyze the at least one topic thread or the time thread by an algorithm (See Wodecki et al., paragraphs 39-40, wherein fault codes are categorized and a priority is determined. An algorithm is used to process the prioritization. Also see paragraphs 50-52).
 
  
As to claims 18 and 20, Funkhouser et al. as modified, teaches comprising creating a topic instance list (See Wodecki et al., paragraphs 39-40, wherein fault codes are categorized and a priority is determined. An algorithm is used to process the prioritization. Also see paragraphs 50-52).  

As to claims 19 and 21, Funkhouser et al. as modified, teaches the algorithm provides a debugged error data (See Makkiya et al., paragraph 12, wherein Makkiya discloses “enable a user to determine, whether a TCU malfunction occurred because of a malfunction of a component of the TCU 104, or because of a network malfunction, based on the logs, and debug the malfunction accordingly”).   

Response to Arguments
6.	Applicant's arguments filed on 1/14/2022, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/5/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164   

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164